Citation Nr: 0322508	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran, who had active service from June 1941 to July 
1945, died in November 1998.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318.  That rating decision 
also denied service connection for the cause of the veteran's 
death, but the appellant did not appeal that denial.  

In a decision dated January 5, 2001, the Board denied 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The appellant appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
May 2001, the appellee filed a Motion for Remand and to Stay 
Proceedings, requesting that the Court vacate and remand the 
Board's January 5, 2001 decision for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The appellant 
was notified of the appellee's motion and did not oppose it.  
In an Order dated July 3, 2001, the Court vacated and 
remanded the above matter pursuant to 38 U.S.C. § 7252(a).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  In August 2001, the Board and all VA regional 
offices and centers suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 where 
the veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty, as these 
cases may involve "hypothetical entitlement."  Chairman's 
Memorandum No. 01-01-17 (August 23, 2001); VBA Fast Letter 
No. 01-77 (Aug. 17, 2001).  

Since that time, the Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C.A. §§ 1311 (a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  This case is not one for entitlement to benefits 
via new and material evidence; thus it is no longer subject 
to a stay of proceedings in this matter.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law; the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA became 
effective on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002),  It redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

The Court has remanded the claim to the Board for 
consideration of the VCAA.  The appellant was notified of the 
VCAA via the appellee's Motion for Remand and to Stay 
Proceedings.  Since that time, the Court has held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), that new 
section 5103(a), requires VA to inform the claimant of 
information or evidence necessary to substantiate the claim, 
as well as which evidence VA will seek to provide and which 
evidence the claimant is to provide.  The Court held in 
Quartuccio that BVA's failure to enforce compliance with that 
requirement is remandable error.  

In this case, the appellee's Motion for Remand and to Stay 
Proceedings notified the appellant of the VCAA, but it did 
not meet the sufficiency of notice set forth in Quartuccio.  
VA must notify her of the information and evidence necessary 
to substantiate her claim and that notice must indicate which 
portion of any such information or evidence is to be provided 
by the appellant and which portion is to be provided by VA.  
The Court requires that VA must meet the provisions set forth 
in Quartuccio and notice of these provisions must be provided 
to the appellant.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




